Scott, Judge,
delivered the opinion of the court.
This was an action to recover the value of cross-ties for a railroad, brought against the defendants Camp and Maurice. The defendant Camp was under a contract, it seems, to furnish ties to the North Missouri Railroad Company. That he might be enabled to discharge the obligation which rested on him, he entered into a contract under seal with the plaintiffs, by which they were to deliver ties at certain places and within specified periods, and containing other stipulations. *165The plaintiffs delivered ties under this contract, but not having complied with the terms of it themselves, they could not sue upon it, but brought an action to recover the value of the ties which had been delivered on account of Camp. This action was against both Camp and Maurice; the plaintiffs alleging that they were partners in procuring ties for the North Missouri Railroad Company.
There was a demurrer to the petition, for the reason that Maurice was improperly joined as a co-defendant. Even conceding that the demurrer was in proper form, there can be nothing in it. The action is not on the sealed contract made with Camp. That contract is but inducement to this action, which is brought to recover the worth of the ties the defendants received from the plaintiffs; and as the defendants jointly derived a benefit from their labor and materials, it is nothing but justice that they should jointly pay for them. When a written contract is varied by parol or from any other cause an action can not be maintained upon it, and it is made the inducement to another action to recover the value of the services rendered and materials furnished in consequence of it, the whole matter is thrown into parol, and the written contract is no longer regarded but in ascertaining the value of the services and materials by which the defendant has been benefitted, and other like matters.
The court instructed the jury that unless they found that the damages, sustained by the defendants by reason of the breach of the contract on the part of the plaintiffs, exceeded the amount of the plaintiffs’ damages, they would find for the plaintiffs. This instruction it is argued is erroneous, because, under it, the jury could not allow the defendants damages for a breach of the written contract by plaintiffs unless they exceeded the amount of the damages of plaintiffs. The instruction conveys no such idea. It does not direct the jury as to the amount they must find for the plaintiffs. It is consistent with the idea that the plaintiffs’ damages must be reduced by the amount of damages the defendants have sustained.
*166There was no error in the refusal of the court to instruct the jury that Maurice, though a partner and interested when the ties were delivered, was not liable for any ties furnished under the written contract made with Camp alone. This was nothing but a recurrence to the question that had been disposed of by the demurrer. It was alleged, and the jury have found the fact, that the defendants were partners in the matter of furnishing the North Missouri Railroad Company with cross-ties. Being partners and enjoying together the benefits of the contract, they should jointly pay the plaintiffs for furnishing the means by which they reaped those benefits.
The other judges concurring,
the judgment will be affirmed.